Citation Nr: 0123174	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  01-02 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 



INTRODUCTION

The veteran had active duty from August 1981 to February 
1982.

This appeal arose from a September 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico, which 
determined that new and material evidence had not been 
submitted to reopen a claim for service connection for a 
psychiatric disorder, and denied a claim for service 
connection for schizophrenia, paranoid type.  The Board has 
determined that the issue is more properly characterized as 
stated on the cover page of this decision.  


FINDINGS OF FACT

1.  In July 1985, the Board denied a claim for a psychiatric 
disability classified as a personality disorder and/or a 
neurosis.  

2.  The evidence received since the Board's July 1985 
decision, which was not previously of record, and which is 
not cumulative of other evidence of record, bears directly 
and substantially upon the specific matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  The Board's July 1985 decision was final.  38 U.S.C.A. 
§ 7104(b).  

2.  New and material evidence has been received since the 
Board's July 1985 decision denying the veteran's claim for 
service connection for a psychiatric disability classified as 
a personality disorder and/or a neurosis; the claim for 
service connection for an acquired psychiatric disorder is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2000).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In July 1985, the Board denied a claim for a psychiatric 
disability classified as a personality disorder and/or a 
neurosis.  The Board's July 1985 decision was final.  See 
38 U.S.C.A. § 7105(c).  However, applicable law provides that 
a claim which is the subject of a prior final decision may 
nevertheless be reopened upon presentation of new and 
material evidence.  See 38 U.S.C.A. § 5108.  

In May 2000, the veteran filed to reopen his claim for 
"n/p" (presumably a neuropsychiatric condition).  

In September 2000, the RO listed the issues as whether new 
and material evidence had been submitted to reopen a claim 
for a psychiatric disorder, and entitlement to service 
connection for schizophrenia, paranoid type.  The RO denied 
the claims, indicating that new and material evidence had not 
been submitted, and that service connection was not warranted 
for schizophrenia, paranoid type.  

As previously stated, in a final decision dated in July 1985, 
the Board denied a claim for a psychiatric disorder.  It is 
unclear why the RO determined that a claim had been raised of 
entitlement to service connection for schizophrenia, paranoid 
type, apart from a new and material claim.  The Board will 
therefore consider the threshold question of whether new and 
material evidence has been submitted to reopen the claim.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156.  New and material 
evidence is defined as follows: [E]vidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Id.

Therefore, in this case, the Board must determine if new and 
material evidence has been submitted since the Board's July 
1985 decision.  See 38 U.S.C.A. § 5108.  When determining 
whether the evidence is new and material, the specified basis 
for the last final disallowance must be considered.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998 ).

The evidence of record at the time of the Board's July 1985 
decision included service medical records which showed that 
the veteran was separated from service after about six months 
after he was diagnosed with a mixed personality disorder, 
manifested by immature, independent features associated with 
secondary depression and anxiety.  The only post-service 
medical evidence of record was a May 1982 report from Rodrigo 
Freytes del Rio, M.D., showing a diagnosis of neurotic 
depression with traits of anxiety.  There was no medical 
evidence of a nexus between any acquired psychiatric disorder 
and the veteran's service.  Based on this evidence, the Board 
determined that the evidence was insufficient to warrant a 
grant of service connection for a psychiatric disability 
classified as a personality disorder and/or a neurosis.  
Citing 38 C.F.R. § 3.303(c) (personality disorders are not 
diseases or injuries in the meaning of applicable legislation 
for disability compensation purposes).  

The evidence submitted since the Board's July 1985 decision 
includes diagnoses of "schizophrenic, chronic reaction, 
paranoid type," "psychotic and depressed disorder induced 
by substances," and cocaine dependence.  A report from Dr. 
Raul Correa Grau, dated in March 2000, shows that Dr. Grau 
stated that the veteran's schizophrenia was related to his 
service.  

These medical records were not of record at the time of the 
Board's July 1985 decision, are not cumulative, and are 
"new" within the meaning of 38 C.F.R. § 3.156.  The Board 
further finds that material evidence has been received to 
reopen the claim for service connection for an acquired 
psychiatric disorder.  Specifically, Dr. Grau has related the 
veteran's schizophrenia to his service.  This evidence 
therefore pertains to the evidentiary defect which was the 
basis for the Board's July 1985 decision.  The Board 
therefore finds that the submitted evidence bears directly 
and substantially upon the issue at hand, that this evidence 
is probative of the issue at hand, and is material.  See 
e.g., Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  
The claim is therefore reopened.  


ORDER

Having submitted new and material evidence, the claim of 
entitlement to service connection for an acquired psychiatric 
disorder is reopened; the appeal is granted to this extent 
only and is subject to the following development.  


REMAND

The Board notes that during the course of the appeal, 
legislative changes have significantly altered VA's duty to 
assist.  See Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-472, 114 Stat. 2096 (2000).  Under the VCAA, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim, which includes 
reasonable efforts to obtain private records.  See 38 U.S.C. 
§ 5103A (West Supp. 2001); see also 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)(1)).  In this case, the claims file contains the 
veteran's original claim, filed in May 1982, in which he 
reported receiving post-service psychiatric treatment from a 
physician whose name appears to be "Dr. Rodrigo Fuentes-
Cayez."  It appears that the veteran may have, in fact, 
meant to refer to Dr. Rodrigo Freytes del Rio.  However, this 
is unclear. 

At present there is no indication that the RO has attempted 
to obtain these records of treatment.  Under the 
circumstances, a remand is required to attempt to obtain 
these records of treatment, as they may be probative of the 
veteran's claim.  Therefore, on remand, the RO should contact 
the veteran and request that he provide the Dr. Fuentes-
Cayez'/Dr. Rodrigo Freytes del Rio's addresses and dates of 
treatment, and then undertake reasonable efforts to assist 
the veteran in obtaining these private records.  

It also appears that the veteran's service medical records 
are incomplete.  Specifically, the veteran has reported that 
he had a three-month period of hospitalization during 
service.  On remand, the RO should request his service 
medical records.

Finally, in view of Dr. Grau's opinion that the current 
psychiatric disability is related to service, the veteran 
should be scheduled for a VA mental disorders examination.  
Therefore, this case is REMANDED for the following action:

1.  The RO should contact the National 
Personnel Records Center, and request 
that they provide the veteran's service 
medical records.  

2.  The RO should contact the appellant 
to ascertain if there are any additional 
treatment reports, VA or otherwise, which 
are not currently associated with the 
claims file and which show evaluation or 
treatment for a psychiatric condition, to 
include treatment received from Dr. 
Fuentes-Cayez/Dr. Rodrigo Freytes del 
Rio.  After securing any necessary 
releases, the RO should attempt to obtain 
all identified treatment records.  Any 
medical records that are obtained and 
that are not already on file should be 
associated with the claims folder.  
38 C.F.R. § 3.159 (2000).  

3.  After completion of the above, the 
veteran should be scheduled for a VA 
psychiatric examination.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not that any acquired 
psychiatric disorder now present was 
present in or otherwise related to the 
veteran's service.   Detailed reasons and 
bases for all opinions reached should be 
legibly recorded. 

4.  The RO should then review the 
expanded record and determine whether 
service connection is warranted for an 
acquired psychiatric disorder.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a supplemental statement of 
the case, and afford a reasonable period 
of time for a response.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

 





